DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/15/2022 have been fully considered but they are not persuasive. 

Applicant argues that the claimed content of each of the phosphorus compound, zirconium compound, titanium compound, and molybdenum compound results in significantly lower delamination and improved coating adhesion, and points to Table 2 and paragraph [0051] of the specification as evidence. This is not found persuasive because the inventive examples and comparative examples are insufficient to show that the claimed ranges provide unexpected results. The inventive examples and comparative examples differ only in the presence or absence of the phosphorous compound and/or the titanium compound, where the present compounds in the comparative examples have the same content in mg/l as the same compounds in the inventive examples. Therefore, the data only shows the effect of the presence or absence of the phosphorous compound and/or the titanium compound provide unexpected results compared to their absence, not the effect of the claimed content ranges.

Applicant argues that Damiani et al. (US 2013/0142941, hereafter Damiani ‘941) teaches that the titanium and molybdenum compounds are optional, and does not contain examples including the titanium and molybdenum compounds. This is not found persuasive because the teachings of Damiani ‘941 are not limited to the examples, and Damiani ‘941 teaches that the composition can include titanium and molybdenum compounds, as discussed in the previous action and below.

Applicant argues that the claimed content ranges of the titanium and molybdenum compounds are not obvious over the content ranges of the titanium and molybdenum compounds taught by Damiani ‘941 because the ranges taught by Damiani ‘941 are so broad that it would not invite routine optimization. This is not found persuasive because the claimed ranges overlap with the ranges taught by Damiani ‘941 and no evidence has been provided which indicates that either the ranges taught by Damiani ‘941 are so broad as to hinder or inhibit optimization or that the claimed ranges provide unexpected results.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6-9, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damiani et al. (U.S. Patent Application Publication 2013/0142941, hereafter Damiani ‘941).
Claim 1: Damiani ‘941 teaches a conversion treatment composition for aluminum surfaces (abstract, [0004], [0054]) which is in the form of an aqueous bath which does not contain chromium as even an optional component (abstract, [0060], [0063]) comprising:
a water-soluble phosphate compound ([0072]) with a concentration of 10 to 500 mg/l ([0072]);
a water-soluble zirconium compound ([0071]) with a concentration of 100 to 5000 mg/l ([0071]);
a water- soluble titanium compound ([0074]) with a concentration of 100 to 5000 mg/l ([0074]); and
a water- soluble molybdenum compound ([0075]) with a concentration of 100 to 10000 mg/l ([0075]),
where the composition can have a pH of 4 to 5 ([0070]).

With respect to claim 1, Damiani ‘941 does not explicitly teach the water-soluble phosphate compound content is in a range from 15 to 50 mg/l. However, the claimed water-soluble phosphate compound content range of from 15 to 50 mg/l is obvious over the water- soluble phosphate compound content range of 10 to 500 mg/l taught by Damiani ‘941 because they overlap. See MPEP 2144.05.
With respect to claim 1, Damiani ‘941 does not explicitly teach the water -soluble zirconium compound content is in a range from 400 to 600 mg/l. However, the claimed water- soluble zirconium compound content range of from 400 to 600 mg/l is obvious over the water- soluble zirconium compound content range of 100 to 5000 mg/l taught by Damiani ‘941 because they overlap. See MPEP 2144.05.
With respect to claim 1, Damiani ‘941 does not explicitly teach the water- soluble titanium compound content is in a range from 85 to 400 mg/l. However, the claimed water- soluble titanium compound content range of from 85 to 400 mg/l is obvious over the water- soluble titanium compound content range of 100 to 5000 mg/l taught by Damiani ‘941 because they overlap. See MPEP 2144.05.
With respect to claim 1, Damiani ‘941 does not explicitly teach the water- soluble molybdenum compound content is in a range from 40 to 150 mg/l. However, the claimed water- soluble molybdenum compound content range of from 40 to 150 mg/l is obvious over the water- soluble molybdenum compound content range of 100 to 10000 mg/l taught by Damiani ‘941 because they overlap. See MPEP 2144.05.

It is further noted that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.

Claim 2: With respect to claim 2, Damiani ‘941 does not explicitly teach the water-soluble phosphate compound content is in a range from 25 to 40 mg/l. However, the claimed water-soluble phosphate compound content range of from 25 to 40 mg/l is obvious over the water- soluble phosphate compound content range of 10 to 500 mg/l taught by Damiani ‘941 because they overlap. See MPEP 2144.05.
With respect to claim 2, Damiani ‘941 does not explicitly teach the water soluble zirconium compound content is in a range from 450 to 540 mg/l. However, the claimed water- soluble zirconium compound content range of from 450 to 540 mg/l is obvious over the water- soluble zirconium compound content range of 100 to 5000 mg/l taught by Damiani ‘941 because they overlap. See MPEP 2144.05.
With respect to claim 2, Damiani ‘941 does not explicitly teach the water-soluble titanium compound content is in a range from 200 to 400 mg/l. However, the claimed water-soluble titanium compound content range of from 200 to 400 mg/l is obvious over the water- soluble titanium compound content range of 100 to 5000 mg/l taught by Damiani ‘941 because they overlap. See MPEP 2144.05.
With respect to claim 2, Damiani ‘941 does not explicitly teach the water- soluble molybdenum compound content is in a range from 60 to 130 mg/l. However, the claimed water- soluble molybdenum compound content range of from 60 to 130 mg/l is obvious over the water- soluble molybdenum compound content range of 100 to 10000 mg/l taught by Damiani ‘941 because they overlap. See MPEP 2144.05.

Claims 3 and 17: Damiani ‘941 teaches that the concentration of the phosphorous compound can be 10 to 500 mg/l ([0072]), the concentration of the zirconium compound can be 100 to 5000 mg/l ([0071]), the concentration of the titanium compound can be 100 to 5000 mg/l ([0074]), and the concentration of the molybdenum can be 100 to 10000 mg/l ([0075]). 
These concentrations give the following ratios standardized to the titanium compound:
phosphorous compound : titanium compound = (0.002 to 5):1
zirconium compound: titanium compound = (0.02 to 50):1
molybdenum compound: titanium compound = (0.02 to 100):1
which can be written as the ratio phosphorous compound: zirconium compound: titanium compound: molybdenum compound of (0.002 to 5):(0.02 to 50):1:(0.02 to 100).
With respect to claim 3, Damiani ‘941 does not explicitly teach that the ratio of phosphorous compound, zirconium compound, titanium compound, molybdenum compound is (0.04 to 0.4):(1.4 to 5.8):1:(0.1 to 1.4) standardized to the titanium compound. However, the claimed ratio of (0.04 to 0.4):(1.4 to 5.8):1:(0.1 to 1.4) standardized to the titanium compound is obvious over the ratio of (0.002 to 5):(0.02 to 50):1:(0.02 to 100) standardized to the titanium compound taught by Damiani ‘941 because they overlap. See MPEP 2144.05.
With respect to claim 17, Damiani ‘941 does not explicitly teach that the ratio of phosphorous compound, zirconium compound, titanium compound, molybdenum compound is (0.06 to 0.25):(1.4 to 3.5):1:(0.15 to 0.9) standardized to the titanium compound. However, the claimed ratio of (0.06 to 0.25):(1.4 to 3.5):1:(0.15 to 0.9) standardized to the titanium compound is obvious over the ratio of (0.002 to 5):(0.02 to 50):1:(0.02 to 100) standardized to the titanium compound taught by Damiani ‘941 because they overlap. See MPEP 2144.05.

Claims 6 and 18: Damiani ‘941 teaches that the composition can contain a polysaccharide ([0078]), which is an organic polymer. 
With respect to claim 6, Damiani ‘941 does not explicitly teach that the concentration of the polysaccharide is not more than 1 mg/l. With respect to claim 6, Damiani ‘941 does not explicitly teach that the concentration of the polysaccharide is not more than 0.5 mg/l.
However, the claimed composition differs from the composition taught by Damiani ‘941 only in the concentration of the polymer, and it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.

Claim 7: Damiani ‘941 does not teach aluminum as even an optional component. Therefore, the composition taught by Damiani ‘941 can be free of aluminum, having an aluminum concentration of 0 mg/l.

Claim 8: Damiani ‘941 does not teach As, Ba, Cd, Co, Cu, Mn, Ni, Pb, Sn, Sr, or Ce as even optional components. Therefore, the composition taught by Damiani ‘941 can be free of As, Ba, Cd, Co, Cu, Mn, Ni, Pb, Sn, Sr, and Ce, having As, Ba, Cd, Co, Cu, Mn, Ni, Pb, Sn, Sr, and Ce concentrations of 0 mg/l.
Damiani ‘941 only teaches Sb and V as optional or alternative components ([0075]). Therefore, the composition of Damiani ‘941 can be free of these optional Sb and V components, having Sb and V concentrations of 0 mg/l.

Claims 9 and 20: Damiani ‘941 teaches a composition (abstract) comprising:
a water- soluble phosphate compound ([0072]) with a concentration of 10 to 500 mg/l ([0072]);
a water- soluble zirconium compound ([0071]) with a concentration of 100 to 5000 mg/l ([0071]);
a water- soluble titanium compound ([0074]) with a concentration of 100 to 5000 mg/l ([0074]); and
a water-soluble molybdenum compound ([0075]) with a concentration of 100 to 10000 mg/l ([0075]),
wherein water can be added to it (abstract, [0060], [0063]).

With respect to claim 9, Damiani ‘941 does not explicitly teach the water- soluble phosphate compound content is in a range from 15 to 50 mg/l. However, the claimed water- soluble phosphate compound content range of from 15 to 50 mg/l is obvious over the water- soluble phosphate compound content range of 10 to 500 mg/l taught by Damiani ‘941 because they overlap. See MPEP 2144.05.
With respect to claim 9, Damiani ‘941 does not explicitly teach the water- soluble zirconium compound content is in a range from 400 to 600 mg/l. However, the claimed water- soluble zirconium compound content range of from 400 to 600 mg/l is obvious over the water- soluble zirconium compound content range of 100 to 5000 mg/l taught by Damiani ‘941 because they overlap. See MPEP 2144.05.
With respect to claim 9, Damiani ‘941 does not explicitly teach the water- soluble titanium compound content is in a range from 85 to 400 mg/l. However, the claimed water- soluble titanium compound content range of from 85 to 400 mg/l is obvious over the water- soluble titanium compound content range of 100 to 5000 mg/l taught by Damiani ‘941 because they overlap. See MPEP 2144.05.
With respect to claim 9, Damiani ‘941 does not explicitly teach the water-soluble molybdenum compound content is in a range from 40 to 150 mg/l. However, the claimed water- soluble molybdenum compound content range of from 40 to 150 mg/l is obvious over the water- soluble molybdenum compound content range of 100 to 10000 mg/l taught by Damiani ‘941 because they overlap. See MPEP 2144.05.

Claim 16: With respect to claim 16, Damiani ‘941 does not explicitly teach the water- soluble phosphate compound content is in a range from 30 to 38 mg/l. However, the claimed water- soluble phosphate compound content range of from 30 to 38 mg/l is obvious over the water- soluble phosphate compound content range of 10 to 500 mg/l taught by Damiani ‘941 because they overlap. See MPEP 2144.05.
With respect to claim 16, Damiani ‘941 does not explicitly teach the water- soluble zirconium compound content is in a range from 470 to 520 mg/l. However, the claimed water- soluble zirconium compound content range of from 470 to 520 mg/l is obvious over the water- soluble zirconium compound content range of 100 to 5000 mg/l taught by Damiani ‘941 because they overlap. See MPEP 2144.05.
With respect to claim 16, Damiani ‘941 does not explicitly teach the water- soluble titanium compound content is in a range from 350 to 380 mg/l. However, the claimed water- soluble titanium compound content range of from 350 to 380 mg/l is obvious over the water- soluble titanium compound content range of 100 to 5000 mg/l taught by Damiani ‘941 because they overlap. See MPEP 2144.05.
With respect to claim 16, Damiani ‘941 does not explicitly teach the water- soluble molybdenum compound content is in a range from 80 to 125 mg/l. However, the claimed water- soluble molybdenum compound content range of from 80 to 125 mg/l is obvious over the water- soluble molybdenum compound content range of 100 to 10000 mg/l taught by Damiani ‘941 because they overlap. See MPEP 2144.05.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damiani et al. ‘941 as applied to claim 1 above, and further in view of Brouwer et al. (U.S. Patent Application Publication 2012/0325110, hereafter Brouwer ‘110).
Damiani ‘941 teaches the limitations of claim 1, as discussed above. Damiani ‘941 further teaches that the composition can comprise fluoride compounds with a total concentration of 100 to 10000 mg/l (0.1 to 10 g/l) ([0073]), that the zirconium compound can be fluorozirconic acid ([0071]) which is also known as hexafluorozironium acid, and the titanium compound can be fluortitanic acid ([0074]) which is also known as hexafluorotitanic acid.
With respect to claim 4, Damiani ‘941 does not explicitly teach that the total fluorine content is in a range from 1 to 2 g/l. However, the claimed total fluorine content range of 1 to 2 g/l is obvious over the total fluorine content of 0.1 to 10 g/l taught by Damiani ‘941 because they overlap. See MPEP 2144.05.

With respect to claim 4, Damiani ‘941 does not explicitly teach that the composition comprises free fluoride, or that the free fluoride content is in a range from 40 to 100 mg/l.
Brouwer ‘110 teaches an aqueous, chromium free conversion coating for aluminum surfaces (abstract, [0009], [0043]) comprising a water- soluble phosphorous compound ([0015]), a water- soluble zirconium compound ([0040]), a water-soluble titanium compound ([0040]), and a water soluble molybdenum compound (abstract). Brouwer ‘110 teaches that the conversion coating can contain free fluoride in an amount of up to 200 ppm (up to about 200 mg/l) ([0043]). Brouwer ‘110 teaches that the free fluoride facilitates homogeneous conversion of the metal surface ([0044]). Both Brouwer ‘110 and Damiani ‘941 teach conversion coatings for aluminum surfaces (‘941, abstract, [0004], [0054]; ‘110, abstract, [0009], [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the free fluoride in an amount of up to 200 ppm (up to about 200 mg/l) taught by Brouwer ‘110 to the composition taught by Damiani ‘941 because the free fluoride facilitates homogeneous conversion of the metal surface, as taught by Brouwer ‘110.

With respect to claim 4, the modified teachings of Damiani ‘941 do not explicitly teach that the free fluoride content is in a range of from 40 to 100 mg/l. However, the claimed free fluoride content range of from 40 to 100 mg/l is obvious over the free fluoride content range of up to about 200 mg/l taught by the modified teaching of Damiani ‘941 because they overlap. See MPEP 2144.05.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damiani et al. ‘941 as applied to claim 1 above, and further in view of Fristad et al. (U.S. Patent Application Publication 2003/0209289, hereafter Fristad ‘289).
Damiani ‘941 teaches the limitations of claim 1, as discussed above. Damiani ‘941 further teaches that the composition can have a pH of 4 to 5 ([0070]).
With respect to claim 5, Damiani ‘941 does not explicitly teach that the pH is in a range from 3 to 4. However, the claimed pH range of 3 to 4 is obvious over the pH range of 4 to 5 taught by Damiani ‘941 because they overlap. See MPEP 2144.05.

With respect to claim 5, Damiani ‘941 does not explicitly teach that the free acid points are in a range from 3.9 to 4.5, or that the total acid points are not more than 25.
Fristad ‘289 teaches a phosphate containing conversion coating for metal ([0001]). Fristad ‘289 teaches that the points of free acid affect the rate dissolution of the substrate being phosphate and the rate of phosphate coating deposition ([0023]). Fristad ‘289 teaches that the total acid points affects the effectiveness in maintaining free acid concentration in vicinity of the substrate and cost ([0023]), where too high of a total acid points causes excessive cost without any corresponding benefit ([0023]). Both Fristad ‘289 and Damiani ‘941 teach phosphate containing conversion coating for metal (‘941, abstract, [0004], [0054]; ‘289, [0001]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the free acid points in the composition taught by Damiani ‘941 because the points of free acid affect the rate dissolution of the substrate being phosphate and the rate of phosphate coating deposition, as taught by Fristad. See MPEP 2144.05.II.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the total acid points in the composition taught by Damiani ‘941 because the total acid points affects the effectiveness in maintaining free acid concentration in vicinity of the substrate and cost, where too high of a total acid points causes excessive cost without any corresponding benefit, as taught by Fristad ‘289. See MPEP 2144.05.II.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/SHAMIM AHMED/Primary Examiner, Art Unit 1713